Citation Nr: 1439907	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  14-05 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) with non-cardiac chest pain related to panic attacks.

2.  Entitlement to service connection for a lumbar spine condition.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for muscle and joint pain, a skin condition, and a cardiovascular condition, including as a result of undiagnosed illness.


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from January 1990 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A March 2012 rating decision granted service connection for PTSD and assigned a 30 percent rating effective September 14, 2010.  A July 2012 rating decision denied service connection for a lumbar spine condition as well as muscle and joint pain, a skin condition, and a cardiovascular condition, including as a result of undiagnosed illness.  The Veteran testified at a December 2013 hearing at the RO.

This appeal has been adjudicated through the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his February 2014 VA Form 9, the Veteran requested a Board hearing to be conducted via live videoconference.  To date, no such hearing has been scheduled.  Therefore, on remand, the RO should take appropriate measures to provide the Veteran with his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  Once the hearing is scheduled, provide proper notice of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



